Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/783,405, filed 03/24/2022, and names the inventor or at least one joint inventor named in the prior application. Because there was no restriction in the prior application and also because the instant claims do not appear to be directed to  independent and distinct subject matter from the prior application, it appears that this application may constitute a continuation rather than a divisional. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-12, 14-15, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-9, 15, 17, 22 and 25 of U.S. Patent No. 11,311,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent variations in claim drafting that alter whether certain limitations are present at independent or dependent claim levels but do not represent an overall change in the scope of the claimed invention. Instant independent claim 1 combines certain limitations of patent claims 1, 5 and 8 (adding the battle event and enemy character specifics of the dependent claims into independent form). Instant independent claims 12, 15, and 18 each combines certain limitations of patent claims 1, 5, 6, 17, 22 and 25, again reciting battle event specifics of the dependent patent claims in independent form and also attributing specifics of the computer readable medium claim 1 into the information processing apparatus, information processing system and information processing method claims. Because the patent already included information processing apparatus, information processing system and information processing method preambles in claims 17, 22 and 25 for implementing the same invention as claim 1 of the patent, attributing limitations dependent on claim 1 to the other parent claims reciting the same invention would not qualify for separate patent protection. 
The instant independent claims are rendered obvious by the patent claims as follows:
Instant claim #
Corresponding patent claim #(s)
Additional notes/rationale
1
1, 5, 8
Dependent claim 5 of the patent specifies that the “game event” is a battle event of fighting a battle against an enemy character whose vitality value is affected by the battle and dependent claim 8 of the patent specifies that the game is progressed according to the achievement of this game event.
2

Not double patenting
3

Not double patenting
4

Not double patenting
5

Not double patenting
6

Not double patenting
7
1, 5
The “progressing,” and subsequent “designation” step limitations of instant dependent claim 7 are found in claim 1 of the patent, and wherein claim 5 of the patent specifies that the claimed game event is a battle event.
8
5, 6
Claim 5 of the patent describes that the game event is a battle event wherein a character is attacked and their vitality value is impacted and claim 6 describes that a defense event is executed by the player against the enemy character  based on a second fitness event.
9
7
Claim 7 of the patent recites ending the battle event when the player is defeated and their vitality value satisfies a predetermined condition.
10
6, 9
Claim 5 of the patent describes that the game event is a battle event wherein a character is attacked and their vitality value is impacted and claim 9 of the patent describes that physical information of the player is stored before execution of the battle event.
11
15
Claim 15 of the patent recites that the first fitness event which the player is prompted to perform is taking a predetermined target posture
12
1, 5, 8, 17
Instant claim 12 rewrites the limitations included in patent claims 1, 5 and 8 under the preamble of an information processing apparatus. This preamble is already recited in claim 17 of the patent. Attributing the same limitations to an apparatus according to the preamble of patent claim 17 does not qualify for separate patent protection.
13

Not double patenting
14
15

15
1, 5, 8, 22
Instant claim 15 rewrites the limitations included in patent claims 1, 5 and 8 under the preamble of an information processing system. This preamble is already recited in claim 22 of the patent. Attributing the same limitations to a system according to the preamble of patent claim 22 does not qualify for separate patent protection.
16

Not double patenting
17
15

18
1, 5, 8, 25
Instant claim 18 rewrites the limitations included in patent claims 1, 5 and 8 under the preamble of an information processing method. This preamble is already recited in claim 25 of the patent. Attributing the same limitations to a method according to the preamble of patent claim 25 does not qualify for separate patent protection.
19

Not double patenting
20
15



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0197274 A1 to Dugan in view of US 6,283,861 B1 to Kawai et al. 
Re claim 1, Dugan teaches a non-transitory computer-readable storage medium having stored therein an information processing program executable by one or more processors of an information processing apparatus ([0027] and [0075] describe that a game player used to execute the invention of the disclosure can be a handheld game player, a desktop computer, a cellular telephone, PDA, or a dedicated game player. [0077] describes that the invention of the disclosure is enabled by hardware and/or software. An exemplary platform for executing software providing the invention is that of a Sony Playstation 3.) wherein the information processing program, when executed, is configured to cause the one or more processors to perform operations comprising:
acquiring action data based on an output of a sensor according to a fitness action performed by a player ([0024]-[0025] describes that the game event may be a martial arts game event in which a martial arts character 21 battles with an opponent character 27 by kicking and punching, and that the “power with which a boxer punches or a martial artist kicks” the “strength and durability” of character 21, and the likelihood of perishing from sustained attacks, are affected by the pedal rate of the user. [0029] also describes that the energy level and lifetime of a martial arts character of a game can be affected by the speed with which an exerciser pedals, climbs stairs, or rows. 
 [0027] describes that an exercise monitor 11 comprises a pulse monitor, distance meter, rate monitor, calorie meter, strain gauge, accelerometer, or other sensor for measuring the physical activity/performance of an exerciser using equipment or exercising alone. The monitor 11 outputs a signal representative of the performance level of the exerciser that describes, for example, pulse rate, distance traveled, time exercised, rate of exercise, etc. 
[0033] describes that, “The pedal rate signal output by the monitor 31a is monitored by the hand-held video game player 35 and is used to control the striking force of the martial arts character 41. The pulse rate signal output by the monitor 31b is monitored by the hand-held video game player 35 and is used to control the energy level of the martial arts character 41. Accordingly, the harder the exerciser 39 pedals the bicycle 33, the harder the martial arts character 41 can strike an opponent. However, the higher the pulse rate of the exerciser 39, the lower the energy level of the martial arts character 41, making the martial arts character 41 more susceptible to attack.”
[0048] describes capturing heart rate data with a wrist cuff or chest strap, and using a monitor such as one manufactured by Polar for capturing cadence, speed, time elapsed, power, distance traveled, and transmitting the acquired data via wireless or wired means to the exercise system.)
progressing a game according to an achievement of a battle event of fighting a battle with an enemy character ([0026], [0029] different performance levels of the exerciser can be monitored and used to control a video game character’s performance levels in a plurality of different types of video games. [0037] describes an achievement condition as “some required level of exercise – runs faster, cycles for 5 minutes, achieves a certain heart pulse rate, etc.” [0042] describes guiding an exerciser to achieve a measurable and/or specific goal by completing certain workouts while playing one or more video games.  [0050] describes an achievement condition of a cadence of 85-95 rpm and heart rate in the aerobic zone. [0065] describes another achievement condition of a cycling cadence greater than 90 rpm. [0066] additionally describes an achievement condition of a heartrate of 170 BPM. [0071] additionally describes “maintaining a cadence of greater than 120 RPM for 10 30-second intervals” as “an exercise session goal” that “when achieved, results in an increased quarterback arm strength of 50% and a corresponding visual representation thereof” [0084] describes defining, “A set of activities or behaviors are determined that, if performed, will result in the user achieving the user goal”. [0095] describes “losing a predetermined amount of weight” as a possible achievement condition that would result in completing or winning the video game.) wherein executing the game event includes:
during the battle event, executing a first fitness event that prompts the player to perform a fitness action (As described with respect to [0037] above, a video game may require the user to cycle for 5 minutes. In this example, the prompted fitness action is cycling and the ending condition is the expiration of a predefined period of time.)
impacting a vitality value of the enemy character when the action data acquired during the fitness event satisfies a condition according to the fitness event ([0033] describes that, ‘the harder the exerciser 39 pedals the bicycle 33, the harder the martial arts character 41 can strike an opponent’ and further explains that ‘monitored performance levels of the exerciser 39’ are used ‘to obtain higher and higher game scores’
wherein when a vitality value has satisfied a predetermined condition, the game is progressed upon determining that an event has been achieved ([0037] describes only allowing the user to continue progress in a video game if certain fitness events are completed. [0075] similarly describes a fitness event of cycling for a predefined time period, and another fitness event of running first and further distances, wherein in a plurality of different scenarios, determinations are made whether these events have been accomplished. 
[0075] describes a user pedaling a bike for a first time period and repeating this event until an achievement condition of “until all virtual appearance characteristics of the game character have been enlarged” is satisfied.)
Although Dugan teaches the same inventive concept substantially as claimed, Dugan is primarily concerned with a disclosure of particulars of his fitness and exercise invention and does not elaborate on what known prior art elements are of a conventional martial arts type video game. Thus although Dugan admits in [0033] that a user’s performance in one or more exercise activities can affect how hard his character strikes an opponent in a video game and that the goal of doing so is to win the game, Dugan does not specify that a vitality value of an enemy character is decreased  when action data associated with a fitness event satisfies a predetermined condition or wherein when the vitality value of the enemy character has satisfied a predetermined condition, the game is progressed upon determining that the battle event has been achieved.
	Kawai is an old reference by the well-known RPG video game assignee SQUARE that teaches that conventional game play in an RPG video game is such that a player and enemy character attack each other, reducing each other’s hit points, and the first to cause the other’s hit points to be reduced to zero wins (See “Description of the Related Art,” specifically 1:30-37). This is an equivalent teaching of decreasing a vitality value of an enemy character until a predetermined condition (zero opponent vitality) is satisfied and a battle event (battle won) has been achieved.
	It would have been obvious to one having ordinary skill in the art at the time of the invention that the RPG/martial arts type video game Dugan admittedly uses to motivate a person to exercise could have included the well-known feature of attacks decreasing opponent hit points until a zero condition results in a win taught by Kawai without causing any unexpected results. The motivation would be to make Dugan’s simulated martial arts video game to perform in a way the user understood and expected. 
Re claims 2-4, 13, 16, 19, Dugan describes in [0029] that the energy level and lifetime of a martial arts character of a game can be affected by the speed with which an exerciser pedals, climbs stairs, or rows, and Dugan further describes in [0033] that the harder the exerciser 39 pedals the bicycle 33, the harder the martial arts character 41 can strike an opponent. However, the higher the pulse rate of the exerciser 39, the lower the energy level of the martial arts character 41, making the martial arts character 41 more susceptible to attack.” Dugan additionally teaches in [0083] altering the difficulty of required exercise events based on physical information – an example is that for a 400 lb user, relaxing a requirement to complete a one mile run.
Re claim 5, as discussed in the rejection of claim 1 above, Kawai teaches that it was known in the art of RPG/martial arts type games that successive attacks by opponent players successively decrease each other’s vitality score. The additional claim limitation that successive attacks reduce the vitality by the same amount is an obvious duplication of parts lacking any unexpected result, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960),  the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Re claims 8-9, Dugan describes in [0029] that the energy level and lifetime of a martial arts character of a game can be affected by the speed with which an exerciser pedals, climbs stairs, or rows, and Dugan further describes in [0033] that the harder the exerciser 39 pedals the bicycle 33, the harder the martial arts character 41 can strike an opponent. However, the higher the pulse rate of the exerciser 39, the lower the energy level of the martial arts character 41, making the martial arts character 41 more susceptible to attack.” And as taught by Kawai in 1:30-37, it was known in the art that player and enemy characters can decrease each other’s hit points (vitality value) through attacks and that a battle can end when the vitality of one of the characters reaches a predetermined condition (zero).
Re claim 10, Dugan teaches in [0083] altering the difficulty of required exercise events based on physical information – an example is that for a 400 lb user, relaxing a requirement to complete a one mile run. In a martial arts game mode such as that discussed with respect to [0024]-[0025], [0033], wherein the exercise events are tied to a video game martial arts battle, this teaches the claimed limitation of affecting an enemy character’s vitality value based both on fitness event information and physical information.
Re claims 12, 15, and 18, refer to the rejection of claim 1. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Kawai and further in view of US 6,302,792 B1 to Arai et al.
Re claim 6, Although Dugan in view of Arai teach the same inventive concept substantially as claimed, including the use of a conventional RPG/martial arts type game wherein a player character battles an opponent character(s), Dugan in view of Arai do not specifically teach a second enemy character having a larger vitality value than a preceding first enemy character. Arai is another analogous prior art reference in the art of RPG/martial arts type video games that teaches it was known in the art to increase the difficulty of enemy characters as a game progresses, see 1:60-67 which describes that it was known to manage the difficulty level of a game wherein newly appearing enemy characters have higher levels than previous enemy characters so that a player of presumably increasing level does not encounter a game with decreasing difficulty, and 2:24-27 which describes an illustrative scheme in which three enemy characters are encountered with ascending levels.
It would have been obvious to one having ordinary skill in the art at the time of the invention that the conventional RPG/martial arts type video game of Dugan in view of Kawai could have implemented enemy characters with increasing corresponding levels without causing any unexpected results and to provide the well-known and desirable result of maintaining an appropriate difficulty level for a player of increasing level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715